Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-6, 8-13, 16 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer et al. (C.T. Gallis (Ed.), Proceedings of the 2nd European COST E31 Conference on the Management of Recovered Wood, University Studio Press, Thessaloniki, Greece (2005), pp. 215-229) in view of Avent et al. (US 2008/0268547 A1) and in further view of WO 01/81930 (herein after Dade).
Regarding claim 1, Sawyer describes a method for detecting whether a wood has been treated with a metal (page 4-5), the method comprising:
delivering a color change agent (page 4-5 “standard” solution of CS comprises of: chromazurol S (color change agent) from a first location to the wood (agent is applied from a container to the wood; page 29); and
inspecting the wood following the application, wherein a change in the color change agent indicates that the wood has been treated with a metal (page 5 “The indicators were applied by brush to the previously treated wood blocks. Two replicates of each combination of species, preservative level and state (dry or wet) were observed. Figure 1 and Figure 2 show the colour changes observed on dry wood blocks and Figure 3 shows the same tests repeated on wet blocks.’).
Sawyer is silent to delivering an antioxidant from a second location to the wood.
Avent describes a system that comprises a color indicator and a primary reductant/antioxidant “butylated hydroxytoluene (BHT),” (para. 0054). Avent states the primary reductant is a reducing agent that is a stronger or substantially equal reductant compared with the colored indicator.  It is desirable to include a primary reductant with the article that will protect the article upon exposure to air or oxidative conditions. Avent further suggests that it is advantageous to add an antioxidant/reductant to the indicator 
Therefore, it would have been obvious for one skilled in the art at the time the invention was filed to incorporate an antioxidant with the color change agent of Sawyer as suggested by Avent because this would provide the solution a longer shelf life. 
The modified Sawyer does not separately apply the color change agent and the antioxidant from different locations to the wood.
Dade teaches a colorimetric reaction that adds a chromogenic reagent to detect the presence of iron in a sample.  The solution can contain an indicator, a reducing agent to reduce Iron III to Iron II and an acetate buffer at an acidic pH that is added to the sample.  The indicator may be packaged separately from both the reducing agent and the acidic buffer (page 9, lines 8-16).  In this instance the indicator, reducing agent and acidic buffer would be applied separately and from different location to the sample and be added to the sample at different times/order (page 12, lines 5-21).  It is well known in the art that materials can be stored in separate containers before being added to a sample for testing as taught by Dade.  Therefore it would have been obvious to one having an ordinary skill in the art to modify Sawyer in view of Avent to apply the color change agent and antioxidant separately to the wood from different containers because this is well known in the art to separately store reagents, buffer, reactants etc. for storing purposes as taught by Dade.  
Regarding claim 2, the combination described above describes that the color change agent comprises 5-{[(1 E)-3-carboxylato-5-methyl-4-oxocyclohexa-2,5-dien- 1-
Regarding claim 3, the combination described above describes that the color change agent comprises an alkali metal salt (Sawyer: page 5 “chromazurol S” comprises trisodium salt).
Regarding claim 4, the combination described above describes that the color change agent comprises a trisodium salt (Sawyer: page 5 “chromazurol S” comprises trisodium salt).
Regarding claims 5, 6, and 8, the modified Sawyer does not teach the antioxidant being a phenolic compound.
Avent teaches a hindered phenolic compound, the phenolic compound comprises a compound having the formula is wherein R1, R2, and R3 are independently selected from = hydrogen, halogen, a C(1-12) alkoxy, or a C(1-12) alkyl group, and the [phenolic compound, the toluene, or the toluene derivative] comprises a butylated hydroxytoluene (Avent: [0054] “butylated hydroxytoluene (BHT),”).  It would have been obvious to one having an ordinary skill in the art to modify Sawyer to employ a phenolic compound as the antioxidant as it has been shown to be effective as a reducing agent that is a stronger or substantially equal reductant compared with the colored indicator for scavenging purposes (para. 0055).   
Regarding claim 9, the combination described above describes that the metal comprises a copper (Sawyer: page 2 “detect copper-based preservatives”).
Regarding claim 10, the color change agent is combined with a buffer (Sawyer: page 14 “sodium acetate buffer” is in solution with the color change agent).

Although the combination is silent to wherein the concentration of the (phenolic compound, the toluene, or the toluene derivative) is from 1 micromolar to millimolar, or a combination thereof, Avent suggests that the amount of BHT is a result effective variable which can be optimized depending on the needs of the user ([0056] and MPEP 2144.05).
Therefore, it would have been obvious for one skilled in the art at the time the invention was filed to modify the concentration of the BHT in the combination as suggested by Avent because it is a result effective variable that would be optimized.
Regarding claim 13, the combination described above describes that the color change agent is stable for at least 3 weeks (Sawyer: page 29 “A bottle of each indicator of a “standard” formulation, i.e. the original formulation, was made at the start of the project and was assessed 14 weeks later. The indicators were stored in less than ideal conditions, i.e. in daylight at ambient temperature. No loss of activity was found, both indicators performed as before”).
Regarding claim 16, the combination described above describes that the color change agent comprises an alkali metal salt of 5-{[(1 E)-3-carboxylato-5- methyl-4-oxocyclohexa-2,5- dien- 1-ylidene](2,6-dichloro-3-sulfonatophenyl)methyl }-2- hydroxy-3-m ethylbenzoate (Sawyer: (page 5 “chromazurol S” is a trisodium salt).

Regarding claim 24, the method of claim 1, wherein the antioxidant comprises a phenolic compound.  The modified Sawyer does not teach the antioxidant being a phenolic compound.
Avent teaches a hindered phenolic compound, the phenolic compound comprises a compound having the formula is wherein R1, R2, and R3 are independently selected from = hydrogen, halogen, a C(1-12) alkoxy, or a C(1-12) alkyl group, and the [phenolic compound, the toluene, or the toluene derivative] comprises a butylated hydroxytoluene (Avent: [0054] “butylated hydroxytoluene (BHT),”).  It would have been obvious to one having an ordinary skill in the art to modify Sawyer to employ a phenolic compound as the antioxidant as it has been shown to be effective as a reducing agent that is a stronger or substantially equal reductant compared with the colored indicator for scavenging purposes (para. 0055).   
Regarding claim 25, the method of claim 1, wherein the antioxidant comprises a toluene or a toluene derivative.  Avert teaches BHT (butylated hydroxytoluene) as an antioxidant (primary reductant).   It would have been obvious to one having an ordinary skill in the art to modify Sawyer to employ a toluene compound as the antioxidant as it has been shown to be effective as a reducing agent that is a stronger or substantially equal reductant compared with the colored indicator for scavenging purposes (para. 53-55).   

Regarding claim 27, the method of claim 1, wherein the color change agent and the antioxidant are delivered simultaneously from the first and second locations.  It would have been obvious to one having an ordinary skill at the time of the invention to apply the color change agent and the antioxidant at the same time to the wood sample as the prior art provides teaching of applying as a solution which includes all the reagents together and the reagents separately in different containers and applied together to the sample.  It is well known in the art that the order of reagent or simultaneous application of reagents to a sample through routine experimentation would have found the ideal order of reagents added to the sample. See  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 28, the method of claim 1, wherein the color change agent is in the form of a powder or in a solution in the first location (solution as taught by Sawyer, page 29).  
Regarding claim 29, the method of claim 1, wherein the antioxidant is in the form of a solution in the second location. The modified Sawyer provides the phenolic compound in a solution form.  
Regarding claim 30, the method of claim 1, wherein the first location is a compartment of a first removable or refillable cartridge and the second location is a compartment of a second removable or refillable cartridge.  Sawyer provides a felt tip .   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-13, 16 and 23-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797